Citation Nr: 1758906	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-24 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a heart disability, to include hypertension.  

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to service connection for a left shoulder disability, to include as secondary to claimed neck disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from April 1989 to December 1995.  The Veteran was awarded the Army Commendation Medal and Army Achievement Medal with 1st Oak Leaf Cluster.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from March 2010 and July 2010 rating decisions issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In November 2016, the Board remanded this matter for further development, and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claims in November 2016.  The November 2016 Remand directives requested the RO to do the following: (1) provide the Veteran with notice as to how to substantiate a claim for secondary service connection.; (2) obtain any outstanding private or VA medical records, and (3) obtain an addendum opinion addressing the etiology of the Veteran's claimed neck and left shoulder disabilities.  The Board notes compliance with two of the aforementioned requests.  Although the review of the record indicates the Veteran was sent a January 2017 §5103 Notice, the Board notes that the provided notice did not specifically address how to substantiate a claim for secondary service connection.  Therefore, the Board finds noncompliance with Board's remand directives.  As such, a remand is now warranted such that the proper secondary service notice may be issued.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

The Board now turns to the Veteran's clams for entitlement to service connection for her claimed cervical spine and heart disabilities, which require further development prior to adjudication of these claims.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a July 2017 VA opinion indicating, in effect, that it is unlikely that the Veteran's cervical spine disability is related to service.  However, the Board finds the July 2017 VA opinion inadequate, inasmuch as the examiner did not fully address whether the Veteran's reported in-service injuries or events caused or aggravated by her cervical disc disease.  The Veteran reported an onset of neck pain during a PT run in 1989, a subsequent whiplash injury, and a 1995 motor vehicle accident that she contends are related to her current neck disability.  The examiner opined that "cervical disc disease is a common, age-related, condition that, at least as likely as not would have developed in the absence of the 1995 car accident."  However, the examiner did not address whether her disability was caused or aggravated by service.  

The Veteran was afforded a VA examination in February 2010 related to her service connection for a cardiac disability.  The examiner did not find a cardiac disability upon examination, therefore no medical opinion was provided.  The examiner noted, however, that the Veteran had a positive history and risk factors of hypertension.  In addition, the examiner noted no continuous medication was required to control the Veteran's hypertension.  The Board finds, however, that the February 2010 VA examination is inadequate, inasmuch as the examiner did not provide an etiological opinion regarding the Veteran's hypertension.  Moreover, the Veteran's recent VA medical treatment records detail ongoing treatment of hypertension with medication.  Thus, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim.   Barr, 21 Vet. App. at 303.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice as to how to substantiate a claim for secondary service connection.

2.  After the foregoing development, obtain an addendum opinion from the examiner who provided the July 2017 medical opinion or other similarly qualified examiner to provide an opinion as to the etiology of any current cervical spine disability.  If an evaluation is deemed necessary by the examiner, one shall be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The physician should clearly identify all current disabilities of the Veteran's cervical spine.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner should consider the lay testimony of record.  Specifically, please address the Veteran's statements regarding the onset of cervical spine pain and whiplash injury in 1989.  

The examiner should discuss whether the Veteran's report of cervical spine pain in service, whiplash injury, and a 1995 automobile accident are related to the Veteran's current cervical spine disabilities  

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Schedule the Veteran for a VA cardiac examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic (Virtual VA) file), must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disabilities related to Veteran's heart, specifically hypertension.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner should consider the lay testimony of record.  

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  After completing the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

